Case 1:20-mc-00199-JGK-OTW Document 3-61 Filed 04/24/20 Page 1 of 4




               Exhibit III
                              Case 1:20-mc-00199-JGK-OTW Document 3-61 Filed 04/24/20 Page 2 of 4




Developer Sets Deal to Buy 4 Manhattan
Buildings
Price by Condo-Conversion Speciality Tops $600 Million for Rental Units


By Josh Barbanel
July 17, 2013 9 28 pm ET

Ziel Feldman, a New York developer who has made a specialty of condominium
conversions, made a deal to pay more than $600 million to purchase four Manhattan
rental buildings with some 750 apartments.

The deal includes the Astor, an elegant 12-story limestone-and-brick prewar building
on West 75th Street with 212 units and prime commercial space.

But at a time when many Manhattan developers are focusing on the most-expensive
apartments, the deal is notable in that it includes some less-exalted addresses that
would likely sell for less if converted to condos.

"People are only building in the hyper-luxury market," said Donna Olshan, a residential
broker who tracks the luxury market in a weekly report. "There is a gap in the market
for lower-priced condos."
                             Case 1:20-mc-00199-JGK-OTW Document 3-61 Filed 04/24/20 Page 3 of 4




Mr. Feldman, the founder and managing principal of HFZ Capital, said that land prices
for new developments were too high at present to build apartments with "more
approachable prices," leaving the ﬁeld to conversions. But he said he hadn't decided
whether to keep some or all of the buildings as rentals for now.

The four buildings, which went into contract last week, were part of a portfolio
purchased by Westbrook Partners, a privately held investment ﬁrm, for about $387
million. Three were bought in 2007 and one in 2012. Westbrook didn't respond to a
request for comment. Adam Spies and Douglas Harmon of Eastdil Secured had the
listing.

The properties also include a 17-story 1927 prewar building on Lexington Avenue and
East 26th Street with 180 apartments and a modernist 1959 building next door that was
converted
   
         from oﬃces to rentals in the 1970s.




The fourth property is the Metro, a 264-unit building constructed in the late 1970s on
53rd Street and Eighth Avenue.

The building ceiling heights are about 11 feet, except at the Metro, where the height is
8½ feet, Mr. Feldman said.

Write to Josh Barbanel at josh.barbanel@wsj.com
                   Case 1:20-mc-00199-JGK-OTW Document 3-61 Filed 04/24/20 Page 4 of 4
Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
